DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on 9/19/2022 is acknowledged.  Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the form” and “the top” which lack proper antecedent basis in the claims.  Claims 2-9 are dependent on indefinite claim 1.
Claim 2 recites “the area” which lacks proper antecedent basis in the claims.
Claim 3 recites “said number of cells and cells” which is not understood.  In order to distinguish between the two numbers of cells, correction is suggested to “a first number of cells” and “a second number of cells” or similar claim language.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindbo (US 2016/0145058 A1).
Consider claim 1.  Lindbo teaches an automated storage system comprising a plurality of upright members and horizontal members defining a framework structure in the form of a grid (2) of storage columns containing storage containers (1) arranged in stacks (3), and having automated container handling vehicles (load handler 4 above grid 2; see fig. 4) operating on a rail system on a top level of the grid, the rail system comprising perpendicular horizontal tracks upon which the vehicles can travel in a first direction and a second direction perpendicular to the first direction, the intersection of the perpendicular tracks further defining cells above grid columns (see fig. 4), wherein the system comprises:  a platform (75) vertically movable adjacent to a face of the grid (see figs. 6 and 9), arranged for receiving and transporting one or more containers (1), a dedicated mechanical device (load handler 4 proximate bin elevator 75; see fig. 9) arranged for grabbing, lifting and moving the storage containers from the top of the grid and placing containers on the platform and vice versa.
Consider claim 2.  Lindbo teaches that the dedicated mechanical device is a manipulator trolley (4) arranged to travel along two parallel trolley rails (76; see fig. 9), said trolley rails extending from a position above the grid to a position above the platform (see fig. 6), wherein the area between the trolley rails defines a staging area comprising a plurality of cells (cells proximate 70; see fig. 5) capable of performing the recited functional language:  receiving storage bins awaiting retrieval by the manipulator trolley and/or receiving storage bins awaiting retrieval by the handling vehicles.  Please see MPEP 2114 regarding functional limitations in apparatus claims.
Consider claim 3.  Lindbo teaches that the staging area comprises a number of cells (cells proximate 70; see fig. 5) capable of performing the recited functional language:  holding containers awaiting transport to the platform and placing storage containers awaiting retrieval by container handling vehicles, said number of cells and cells each being at least equal to the number of storage containers that may be placed on the platform.  Please see MPEP 2114 regarding functional limitations in apparatus claims.
Consider claim 7.  Lindbo teaches that the storage system further comprises an on- and off-loading station at a lower level comprising a manipulator trolley (72) arranged to remove containers from platform and transfer the containers to a container delivery means (5) for transporting the containers to a destination in the system (see fig. 9).
Consider claim 8.  Lindbo teaches that the delivery means is a conveyor system (5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lindbo (US 2016/0145058 A1) in view of D’Andrea (US 2013/0302132 A1).
Consider claim 9.  Lindbo does not explicitly teach that the delivery means is a plurality of autonomous delivery vehicles.  D’Andrea teaches a delivery means which is a plurality of autonomous delivery vehicles (20).  It would have been obvious to a person having ordinary skill in the art to modify Lindbo’s delivery means to be a plurality of autonomous delivery vehicles as taught by D’Andrea in order to move containers to an area that doesn’t have rails or conveyors in order to improve the flexibility of the system.
Allowable Subject Matter
Claims 4-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The attached PTO-892 lists references which teach various automated storage systems with vertically movable platforms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015. The examiner can normally be reached Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN SNELTING/Primary Examiner, Art Unit 3652